In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                      ___________________________

                           No. 02-18-00490-CR
                           No. 02-18-00491-CR
                           No. 02-18-00492-CR
                           No. 02-18-00493-CR
                           No. 02-18-00494-CR
                           No. 02-18-00495-CR
                      ___________________________

                    IVERY KNOX PHILLIPS, Appellant

                                      V.

                          THE STATE OF TEXAS


                     On Appeal from the 371st District Court
                             Tarrant County, Texas
Trial Court Nos. 1546453D, 1544736R, 1544741R, 1544740R, 1544738R, 1544737R


               Before Womack, J.; Sudderth, C.J.; and Gabriel J.
                     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Ivery Knox Phillips attempts to appeal from his convictions and six

twenty-year concurrent sentences1 for theft in the amount of more than $2,500 but

less than $30,000. See Tex. Penal Code Ann. § 31.03.

       In these cases, the trial court signed certifications of Phillips’s right to appeal.

The certifications state that each case is “a plea-bargain case, and [Phillips] has NO

right of appeal.” Phillips and his trial counsel signed the certifications. Nonetheless,

Phillips filed pro se notices of appeal.

       On November 15, 2018, we sent a letter to Phillips informing him of the

statements in the certifications, and we explained that unless he filed a response

showing grounds for continuing the appeals by November 26, 2018, the appeals could

be dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Phillips has not responded to

our letter. Thus, in accordance with the trial court’s certifications that Phillips has no

right to appeal, we dismiss the appeals. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 11, 2019


       The trial court’s judgments also reflect that Phillips pleaded “True” to the
       1

indictments’ enhancement paragraphs.


                                            2